Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. No known reference, alone or in combination, would provide the invention of claims 1-20. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the apparatuses method performing the steps, including cause the VC computing device to audio prompt for secondary user information identifying at least one secondary user payment account; receive, from the VC computing device, the secondary user information identifying the at least one secondary user payment account, as claimed.
The closest art of record, US 20170337546 A1 (“Holmes”), discloses storing a plurality of account profiles, each including data related to a transaction account including an associated account number, account identifier, and device identifier; storing a linked profile, the profile including data related to a linked transaction account including a primary account number, linked identifier, plurality of account identifiers, and account balance; receiving a linking request, the request including a specific account identifier and the linked identifier; identifying a specific account profile that includes the specific account identifier; updating the linked profile to include the specific account identifier in the included plurality of account identifiers; and electronically transmitting a data signal superimposed with payment credentials associated with the linked transaction account that includes at least the primary account number to a mobile communication device associated with the device identifier included in the identified specific account profile.  Although Holmes teaches receiving secondary user information identifying at least one secondary user payment account (see Holmes at least at [0028]-[0029]), Holmes does not teach cause the VC computing device to audio prompt for secondary user information identifying at least one secondary user payment account; receive, from the VC computing device, the secondary user information identifying the at least one secondary user payment account, as claimed.
The closest art of record, US 2015/0310408 (“Anderson”), discloses selecting a invitee user profile for addition to a split set associated with the reservation, the split set initially comprising an organizing user profile; sending a split invitation to a invitee user device associated with the invitee user profile; receiving a split-accept notification from the invitee user device; adding the user profile to the split set; and paying the bill by paying a first portion of the bill via a first payment method associated with the invitee user profile and paying a second portion of the bill via a second payment method associated with the organizing user profile.  Although Anderson discloses a voice-control (VC) computing device (see Anderson at least at [0062], disclosing a user device capable of voice commands), Anderson does not teach cause the VC computing device to audio prompt for secondary user information identifying at least one secondary user payment account; receive, from the VC computing device, the secondary user information identifying the at least one secondary user payment account, as claimed.  Nor does Anderson teach any type of audio prompt for secondary user information.
The closest art of record, US 2009/0125446 (“Saunders”), discloses securing a financial transaction using a proxy code, which is assigned a transaction account number. An account issuer permanently assigns the proxy code to a transaction account correlated to the transaction device. The proxy code is uploaded onto the transaction device for later use in completing a transaction request. During transaction completion, the proxy code is provided to a merchant system in lieu of any sensitive account information.  However, Saunders does not teach cause the VC computing device to audio prompt for secondary user information identifying at least one secondary user payment account; receive, from the VC computing device, the secondary user information identifying the at least one secondary user payment account, as claimed.
The closest art of record, US 20160260115 Al (“Badger”), discloses a processor to modify the payment authorization request message to substitute the transaction amount with the determined net transaction amount. Additionally, the instructions cause the processor to transmit the modified payment authorization request message to an issuer computing system via a second communications channel (see Badger at least at [0005]).  However, Badger does not teach cause the VC computing device to audio prompt for secondary user information identifying at least one secondary user payment account; receive, from the VC computing device, the secondary user information identifying the at least one secondary user payment account, as claimed.

Reasons for Patent Eligibility
The claimed invention recites limitations including: a data controller (DC) computing device transmitting, to a voice-controlled (VC) computing device, a single payment instrument comprising a shared payment account identifier having a form and appearance suitable for submission by merchants through the payment network for payment card transactions; wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device; the DC computing receiving, in response to recognition of the indicator included in the shared payment account identifier, a single transaction authorization request initiated by the point-of-sale (POS) device, the received single transaction authorization request including the shared payment account identifier as the single payment instrument for a transaction associated with the purchase order; the DC computing device splitting the transaction amount into respective portions by generating, in response to receiving the single transaction authorization request including the shared payment account identifier, multiple transaction authorization requests including a respective substitute transaction authorization request for each of the primary user payment account and the at least one secondary user account, wherein the primary user payment account and the at least one secondary user account are not exposed to the POS device associated with the merchant; and the DC computing device routing each respective substitute transaction authorization request through the payment network to a respective issuer.  These are meaningful limitations that are more than generally linking the abstract idea to a computer network.  These limitations, in combination, are indicative of a practical application.  The computer system of the DC computing device, VC computing device, and POS device is arranged in such a way that enables the DC computing device to intercept a transaction request message and generate and route substitute transaction authorization requests to issuers without exposing payment account information to the POS device; this arrangement is beyond generally linking an abstract idea to a computer network.  
Furthermore, Applicant’s Affidavit filed on January 31, 2022, at paragraphs 19-20, describe a technical improvement, stating:
“rather than restructuring the underlying legacy message format (e.g., ISO 8583) to accommodate the use of multiple accounts for a single transaction, the claimed system instead creates a single shared payment account identifier that functions as a “virtual” PAN that can be given to the merchant and handled at the merchant point-of-sale and merchant gateway just like a regular single-account PAN. Moreover, in place of the issuer identification portion of a regular PAN that causes the payment network to route a regular PAN to the issuer, the shared payment account identifier includes a portion that causes the payment network to route the transaction to the DC computing device for special handling…. [the system] causes diversion of that transaction to the DC computing device instead of to an actual issuer of an account. This is a technical advantage because it avoids the need to modify or replace the merchant point-of-sale and merchant gateway hardware and software…. when the DC computing device receives the diverted single transaction authorization request having the “virtual” PAN, it generates multiple “genuine” transaction authorization requests each routed to the (potentially different) issuer of the corresponding group member for normal handling using the legacy architecture of the payment network. Again, one of ordinary skill can recognize that this is a technical advantage because no modifications are required to the legacy hardware and software used by the issuers to communicate with the payment network to enable the multiple separate payments by the individual group members for the single transaction authorization request submitted by the merchant.”
Furthermore, Applicant’s arguments regarding BASCOM  at page 4 of the Pre-Appeal Brief Conference Request filed on June 7, 2022 are further persuasive, stating that the claims provide “significantly more” because the “unconventional arrangement of functionality solves problems inherent in conventional systems, and thus constitutes ‘significantly more’ than any alleged abstract idea.”  In the instant application, the unconventional arrangement of the computing system that enables the DC computing system to intercept a transaction request message and generate and route substitute transaction authorization requests to issuers without exposing payment account information to the POS device provides “significantly more” than the abstract idea.
Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.
For the reasons stated above, claims 1-20 have been deemed to be patent eligible under 35 U.S.C. §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694